Exhibit 10.3

FIFTH AMENDMENT TO

CREDIT AGREEMENT

 

            THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into to be effective as of September 28, 2012 (the “Effective Date”),
among GREEN PLAINS CENTRAL CITY LLC, a Delaware limited liability company
(“GPCC”), GREEN PLAINS HOLDINGS LLC, a Delaware limited liability company
(“Holdings” and together with GPCC the “Borrower”), AGSTAR FINANCIAL SERVICES,
PCA (“AgStar”) and the other commercial, banking or financial institutions whose
signatures appear on the signature pages hereof or which hereafter become
parties to the Credit Agreement (collectively, the “Banks”), and AGSTAR
FINANCIAL SERVICES, PCA, and its successors and assigns, as Administrative Agent
for itself and the other Banks (“Agent”). 

 

RECITALS

 

            A.            Borrower, Agent, and the Banks entered into a Credit
Agreement dated as of July 2, 2009, a First Amendment to Credit Agreement dated
as of December 31, 2010, a Second Amendment to Credit Agreement dated as of June
30, 2011, a Third Amendment to Credit Agreement dated as of June 30, 2011, and a
Fourth Amendment to Credit Agreement dated as of June 28, 2012 (together, as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) under which the Banks agreed to extend certain financial
accommodations to Borrower. 

 

            B.              At the request of Borrower, the Banks have agreed to
make certain modifications to the Credit Agreement, all in accordance with the
terms and conditions of this Amendment.

 

            C.            All terms used and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

 

AGREEMENT

 

            NOW THEREFORE, in consideration of the premises herein contained,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.        Credit Agreement Amendments.  As of the Effective Date,

 

a.        Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions:  

 

“Fine Grind Equipment” means the “Fine Grind System” installed by ICM on the
Real Property per the Fine Grind System, Technical Proposal between ICM and GPCC
dated ____________, ______.

 

“Fine Grind Equipment Lien” means the purchase money security interest granted
to ICM in the Fine Grind Equipment.

 

“ICM” means ICM, Inc., a Kansas corporation.

 

b.        Section 2.02(g)  of the Credit Agreement is hereby amended and
restated as follows:

 





1

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

(g)            Repayment of Term Loan.   Beginning on the first (1st) day of
June 2011, (the “Amortization Date”), and continuing on each Monthly Payment
Date thereafter until the Maturity Date, the Borrowers shall pay to the Agent
for the account of the Banks equal monthly payments of principal and accrued
interest in such amounts as would be required to fully amortize the entire
outstanding principal balance of the Term Note, together with accrued interest
thereon, over a period commencing on the Amortization Date and ending on the
tenth (10th) anniversary of the Closing Date. The outstanding principal balance,
together with all accrued interest, if not paid sooner, shall be due and payable
in full on the Maturity Date.  In addition to all other payments of principal
and interest required under this Agreement and this Term Note, GPCC shall
annually remit to the Agent for the account of the Banks the Excess Cash Flow
Payment pursuant to Section 2.20.  Notwithstanding the foregoing, in the event
that the Fixed Charged Coverage Ratio is less than 1.00 to 1.00 at any time
after December 31, 2013, as measured in accordance with Section 5.01(e), and
there exists no other Event of Default, principal payments due on the Term Loan
may be suspended by the Borrowers for a period of six months from the time that
the Agent is notified of the Fixed Charge Coverage Ratio.      

 

c.         Section 2.04(e)  of the Credit Agreement is hereby amended and
restated as follows:

 

(e)            Making the Advances.  Each Revolving Line of Credit Advance shall
be made by GPCC delivering a Request for Advance (and upon request of the Agent
a pro forma Borrowing Base Certificate certified as of the date of the Request
for Advance) to the Agent specifying the amount of such Advance.  Each Request
for Advance and Borrowing Base Certificate, if applicable, must be delivered to
the Agent before 12:00 P.M. (Minneapolis, Minnesota time) on a Business Day
which is at least three (3) Business Days prior to the date of such Revolving
Line of Credit Advance; provided however that no such Revolving Line of Credit
Advance shall be made while an Event of Default exists or if the interest rate
for such LIBOR Rate loan would exceed the Maximum Rate.  Any Request for Advance
received by the Agent after 12:00 P.M. (Minneapolis,  Minnesota time) on a
Business Day shall be deemed to have been received and be effective on the next
Business Day.  The amount of the Revolving Line of Credit Advance requested from
the Banks shall, subject to the terms and conditions of this Agreement, be made
available to GPCC by:  (i) depositing the same, in same day funds, in an account
of GPCC; or (ii) wire transferring such funds to a Person or Persons designated
by GPCC in writing.

 

d.         Section 2.04(j)  of the Credit Agreement is hereby amended and
restated as follows:

 

(j)            Funding of Advances.  Upon receipt by the Agent from GPCC of any
Request for Advance for any Revolving Line of Credit Advance and Borrowing Base
Certificate (which may be in a pro forma format if not otherwise required in
Section 5.01(c)), if applicable, the Agent shall promptly notify GPCC and the
other Banks as to the amount to be paid as a result of such Request for
Advance.  Not later than 12:00 P.M. (Minneapolis,  Minnesota time) on the
applicable payment date each Bank will make available to the Agent, in
immediately available funds, an amount equal to such Bank’s Pro Rata Share of
the amount to be paid as a result of such Request for Advance.

 

e.         Section 2.08 of the Credit Agreement is hereby amended and restated
as follows:

 





2

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

Section 2.08.            Adjustments to Interest Rate.  Notwithstanding any
other provision of this Agreement, the Notes, or the other Loan Documents, after
the end of Borrowers’ 2013 fiscal year end, the rate of interest under any Loan
which bears interest at a variable rate, shall be adjusted according to the
following schedule should the Tangible Owner’s Equity of GPCC, achieve the
levels set forth below:

 

            Tangible Owner’s
Equity                                                Interest Rate

 

            Greater than or equal to
50.00%                                                Applicable Rate less 50

                                                                                    basis
points



Upon delivery of the financial statements pursuant to Section 5.01(c)(i) for
each fiscal year end, beginning with the Borrowers’ 2013 fiscal year end, the
rate of interest for any Loan which bears interest at a variable rate shall
automatically be adjusted in accordance with the Tangible Owner’s Equity set
forth therein and the rates set forth above. Such automatic adjustment to the
rate of interest shall take effect as of the first Business Day of the month
following the month in which the Agent received the related financial statements
pursuant to Section 5.01(c)(i). 

 

f.        Section 3.02(a)(i) of the Credit Agreement is hereby amended and
restated as follows:

 

(i)             In the case of a Revolving Line of Credit, GPCC shall have
submitted to the Agent a Borrowing Base Certificate (which may be in a pro forma
format if not otherwise required in Section 5.01(c)) certifying the information
thereon, if requested by the Agent;  

 

g.         Section 5.01(c)(ii) of the Credit Agreement is hereby amended and
restated as follows:

 

(ii)            As soon as available, but in no event later than thirty (30)
days after the end of each month, unaudited monthly financial statements of
GPCC, prepared in accordance with GAAP (except for the omission of footnotes and
for the effect of normal year-end audit adjustments). Each of such financial
statements shall (i) be prepared in reasonable detail and in comparative form,
including a comparison of actual performance to the budget for such month and
year-to-date, delivered to Agent under Subsection 5.01(c)(vi) below, and (ii)
include a balance sheet, a statement of income for such month and for the period
year-to-date and information on intercompany accounts. Such monthly statements
shall be certified by an authorized officer of GPCC, and be accompanied by a
Compliance Certificate which:  (A) states that no Event of Default, and no event
or condition that but for the passage of time, the giving of notice or both
would constitute an Event of Default, has occurred or is in existence; and
(B) shows in reasonable detail the calculation of, and GPCC’s compliance with,
each of the covenants contained in this Section 5.01;  

 

h.         Section 5.01(c)(vi) of the Credit Agreement is hereby amended and
restated as follows:

 

(vi)            as soon as available but in no event later than 30 days after
the end of each month, the GPCC’s Key Activity Report (“KAR”)  for the
immediately preceding calendar month setting forth corn inputs, ethanol output,
distillers grain output, corn oil output, and natural gas usage, together with
such additional production information as reasonably requested by the Agent;  

 

i.         Section 5.01(c)(ix) of the Credit Agreement is hereby amended and
restated as follows:





3

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

 

(ix)            as soon as available but in no event later than 30  Business
Days after the end of each month, an intercompany accounts receivable report for
the immediately preceding month setting forth all accounts receivable owed to or
from Green Plains Trade Group, LLC, or Green Plains Commodities, LLC or any
other Affiliate of GPCC; 

 

j.         Section 5.01(c) of the Credit Agreement is hereby amended to include
the following additional subsection:

 

(xviii)            as soon as available but in no event later than 30 Business
Days after the execution thereof, copies of  Material Contracts with Affiliates
and all amendments thereto, if any, and any Material Contracts, including the
Fine Grind Equipment.

 

k.         Section 5.01(e)  of the Credit Agreement is hereby amended and
restated as follows:

 

(e)Fixed Charge Coverage Ratio.  Achieve and maintain a Fixed Charge Coverage
Ratio of not less than 1.15 to 1.00 on December 31, 2013 and continually
thereafter.  Fixed Charge Coverage Ratio shall be measured at the end of each
fiscal year.

 

l.         Section 5.02(a)(x), the following subsection (x) is hereby added to
Section 5.02(a) of the Credit Agreement:

 

(x)            the Fine Grind Equipment Lien, which lien may not without the
prior express written consent of the Agent be assigned or otherwise conveyed to
any other Person other than the Agent for the benefit of the Banks.

 

m.         Section 5.02(c) of the Credit Agreement is hereby amended and
restated as follows:

 

Capital Expenditures.  Make any investment in fixed assets in excess of Two
Million and No/100 Dollars ($2,000,000.00), in the aggregate, during any fiscal
year of the Borrowers during the term of this Agreement, provided that the costs
associated with the acquisition and installation of the Fine Grind Equipment
shall be excluded from the forgoing limit. 

 

n.         Section 5.02(e)  of the Credit Agreement is hereby amended and
restated as follows:

 

(e)            Indebtedness, Etc.  Create, incur, assume or suffer to exist any
Debt or other indebtedness, liabilities or obligations, whether matured or
unmatured, liquidated or unliquidated, direct or contingent, joint or several,
in an aggregate principal amount not to exceed $500,000.00, without the prior
written consent of the Agent, except:  (i) the liabilities of the Borrowers to
the Banks hereunder; (ii) trade accounts payable and accrued liabilities (other
than Debt) arising in the ordinary course of GPCC’s business; (iii) the
liabilities of GPCC described on Schedule 5.02(a); (iv) payments owed under
Material Contracts; (v) contracts or agreements other than Material Contracts
arising in the ordinary course of GPCC’s business; (vi) Eligible Subordinate
Debt; and (vii) liabilities owed to ICM associated with the Fine Grind
Equipment.    

 

o.        Section 5.02(k)  of the Credit Agreement is hereby amended and
restated as follows:

 

(k)            Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the



4

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

rendering of any service) with any Affiliate or with any governor, director,
manager, officer, employee, consultant, agent, or member of GPCC or any
Affiliate, except (i) transactions listed on Schedule 5.02(k), (ii) transactions
in the ordinary course of and pursuant to the reasonable requirements of the
business of GPCC  and upon fair and reasonable terms which are fully disclosed
to the Agent and are no less favorable to GPCC or such subsidiary than would be
obtained in a comparable arm’s length transaction with a person or entity that
is not an Affiliate, and (iii) payment of compensation to members, governors,
directors, managers, officers, employees, consultants and agents in the ordinary
course of business for services actually rendered in their capacities as
members, governors, directors, managers, officers, employees, consultants and
agents, provided such compensation is reasonable and comparable with
compensation paid by companies of like nature and similarly
situated.  Notwithstanding the foregoing, upon the election of the Agent, no
payments may be made with respect to any items set forth in clauses (i) and (ii)
of the preceding sentence upon the occurrence and during the continuation of a
Default or an Event of Default.

 

p.         Section 6.01(c) of the Credit Agreement is hereby amended and
restated as follows: 

 

c.            Borrowers shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(d) or (e), or take any action as prohibited
by Section 5.02; provided, however, that and notwithstanding anything to the
contrary contained in this Section 6.01, in the event that Borrowers fail to
comply with Sections 5.01(d) or (e) hereof, Borrowers shall have the right
(“Cure Right”) at any time until the date that is five (5) days after the date
the Compliance Certificate is required to be delivered pursuant to Section
5.01(c)(ii) of this Agreement to issue equity interests for cash or otherwise
receive Equity Contributions, consistent with past practices disclosed to the
Agent, and in such amounts as to permit Borrowers’ compliance with such
financial covenants (“Cure Amount”), and thereupon Borrowers’ compliance with
Sections 5.01(d) or (e) shall be recalculated giving effect to the Cure Amount
as if the cure had occurred during the fiscal period covered by the Compliance
Certificate.  If, after giving effect to the foregoing recalculations, the
requirements of Sections 5.01(d) or (e) shall be satisfied, then such
requirements shall be deemed satisfied for the relevant fiscal period with the
same effect as though there had been no failure to comply therewith for such
period, and the applicable breach or default shall be deemed cured for the
purposes of this Agreement; or

 

2.         Effect on Credit Agreement.    Except as expressly amended by this
Amendment, all of the terms of the Credit Agreement shall be unaffected by this
Amendment and shall remain in full force and effect.  Nothing contained in this
Amendment shall be deemed to constitute a waiver of any rights of the Banks or
to affect, modify, or impair any of the rights of the Banks as provided in the
Credit Agreement.

 

3.        Conditions Precedent to Effectiveness of this Amendment.  The
obligations of the Banks hereunder are subject to the conditions precedent that
Agent shall have received the following, in form and substance satisfactory to
Agent:

 

a.        this Amendment duly executed by Borrowers, Agent, and the Banks; 

 

b.        payment in cash of an amendment fee in the amount of $30,000; and

 

c.         all other documents, instruments, or agreements required to be
delivered to Agent under the Credit Agreement and not previously delivered to
Agent. 





5

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

 

4.           Representations and Warranties of Borrower.  Borrowers hereby agree
with, reaffirm, and acknowledge as follows:

 

a.        The execution, delivery and performance by Borrowers of this Amendment
is within Borrowers’ power, has been duly authorized by all necessary action,
and does not contravene:  (i) the certificates of formation or operating
agreements of Borrowers; or (ii) any law or any contractual restriction binding
on or affecting Borrowers; and does not result in or require the creation of any
lien, security interest or other charge or encumbrance upon or with respect to
any of its properties;

 

b.        This Amendment is, and each other Loan Document to which Borrowers are
a party when delivered will be, legal, valid and binding obligations of
Borrowers enforceable against Borrowers in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditor’s rights generally and by general principles of equity; and

 

c.        All other representations, warranties and covenants contained in the
Credit Agreement and the other Loan Documents are true and correct and in full
force and effect.

 

5.            Counterparts.  It is understood and agreed that this Amendment may
be executed in several counterparts each of which shall, for all purposes, be
deemed an original and all of which, taken together, shall constitute one and
the same agreement even though all of the parties hereto may not have executed
the same counterpart of this Amendment.  Electronic delivery of an executed
counterpart of a signature page to this Amendment shall be effective as delivery
of an original executed counterpart to this Amendment. 

 

            IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers and duly authorized, as of the date
first above written.

 

 

[SIGNATURE PAGE TO IMMEDIATELY FOLLOW THIS PAGE]





6

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS CENTRAL CITY LLC (as Borrower),  

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

 

Dated to be effective as of September 28, 2012

 

BORROWER:

 

GREEN PLAINS CENTRAL CITY LLC,

a  Delaware limited liability company

 

 

 

/s/ Jerry L. Peters_____________

By:  Jerry L. Peters 

Its: Chief Financial Officer 

 

and

 

GREEN PLAINS HOLDINGS LLC,

a  Delaware limited liability company

 

 

 

/s/ Jerry L. Peters_____________

By:  Jerry L. Peters

Its: Chief Financial Officer 

 

 





7

 

--------------------------------------------------------------------------------

 

Exhibit 10.3

SIGNATURE PAGE TO

FIFTH AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS CENTRAL CITY LLC (as Borrower),  

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

 

Dated to be effective as of September 28, 2012

 

 

 

AGENT:

 

AGSTAR FINANCIAL SERVICES, PCA,

as Administrative Agent

 

/s/ Ron Monson______________

By: Ron Monson

Its: Vice President

 

 

 

 

 

 



8

 

--------------------------------------------------------------------------------